Title: Thomas Thompson to the American Commissioners, 2 December 1777
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
L’Orient Decr. 2d. 1777
Inclos’d is a Letter which I most ernestly desire you will deliver to the Minester of Marine. You will Judge from the Contents we have not been Treated in a manner agreeable to the Character we appear in. I think the Honour of the united states violated in this Instance, and must if Posible demand satisfaction; in my Person, as their officer I represent the States and whatever Ill Treatment I meet with as an officer, is an Insult offer’d to them. The Commissary here took upon him to accuse us of delay, of being at Paris on Pleasure, and that we did not design to go to sea, that we was not doing anything toward fitting the ships &c. &c. and said the ships should go to sea, and that Instant he orderd two Pilots on board to Carry the ships out don or not don (is this Friendship or Insolence of office?). We stay’d here on Promise of asistance and protection and now they want to turn us out in the face of an enemy without guns and provisions. I am satisfyd our officers have used the utmost dispatch their vile Coustoms will allow of. Had they given us free leave to have taken our own method we should have been long ago ready. The ships are now in the Road, with their Ballast and water, tommorrow shall begin to take in the Guns and Provisions. I am exceedingly vexd to think I Cannot Convince them that we are heartily tird of them and that we want to get away, full as much as they want to have us gon. They had better debar the american ships of war any access, not play this fast and looss game. It is Triffeling with serious things. You will please to Translate the Letter and give it a proper adress. You have nothing to fear from any rash act of ours here; no, I will hold a Candel to —— a Little Longer for the sake of Conveniency to those that are oblig’d to be in their Clutches; neither am I insensable we have hetherto been obligd to the French, nor do I doubt to see the day they will be obligd to us. For they soon must Joyn us to thrash the English; or we Joyn England to help to thrash them. I am Gentlemen Your most obedient Servant.
Thos: Thompson

So I leave you to Judge the Consistancy of delevering the Letter but urge it exceedingly, as to myself. The Commissary in very Insolent terms told me our delays would make us forfit the Love of the King and government and deprive us of that Indulgence they wish’d to shew us.
The Honl. Benj Franklin Silas Dean & Arthr Lee Esqrs

 
Addressed: To / the Honl. Benjn: Franklin / Silas Dean & Arther Lee Esqr / Passy
Notation: Captn. Thomas Thompsons Letter Decr. 2. 1777
